Investor Contacts:Rusty Cloutier President & CEO or Jim McLemore, CFA Sr. EVP & CFO Media Contact:Alex Calicchia Chief Marketing Officer MidSouth Bancorp, Inc. Reports First Quarter 2011 Results · MidSouth announces proposed expansion into Dallas-Fort Worth market · Strong Capital Position with Total Risk Weighted Capital of 22.16% · Strong Deposit Mix and a Low Cost of Funds at 0.68% · FTE Net Interest Margin of 4.51% and NPAs/Total Assets of 1.70% · Diluted EPS $0.05 per common share versus $0.12 per common share YOY LAFAYETTE, LA., April 26, 2011/PRNewswire-FirstCall/ MidSouth Bancorp, Inc. (“MidSouth”) (NYSE Amex: MSL)today reported net earnings available to common shareholders of $442,000 for the first quarter of 2011, compared to net earnings available to common shareholders of $1.1 million reported for the first quarter of 2010 and $1.6 million in net earnings available to common shareholders for the fourth quarter of 2010.Diluted earnings for the first quarter of 2011 were $0.05 per common share, compared to $0.12 per common share reported for the first quarter of 2010 and $0.16 per common share reported for the fourth quarter of 2010. Balance Sheet Total assets at March 31, 2011 were $1.0 billion, compared to $974.4 million at March 31, 2010 and $1.0 billion at December 31, 2010.Total assets increased $24.5 million during the first quarter of 2011 due to deposit growth.Deposits totaled $823.5 million as of March 31, 2011, compared to $770.4 million at March 31, 2010 and $800.8 million at December 31, 2010. The growth in deposits over the three and twelve months ended March 31, 2011 reflected a strong mix of non-interest-bearing commercial deposits and both non-interest and interest-bearing consumer deposits.Total loans were $574.3 million at March 31, 2011 compared to $576.3 million at March 31, 2010 and $580.8 million at December 31, 2010. MidSouth’s leverage capital ratio was 13.88% at March 31, 2011 compared to 14.00% at December 31, 2010.Tier 1 risk-weighted capital and total risk-weighted capital ratios were 21.10% and 22.16% at March 31, 2011, compared to 21.11% and 22.36% at December 31, 2010, respectively.The Tier 1 common equity ratio at March 31, 2011 was 10.79% and tangible book value was $11.08 per common share for the same period.Tangible common equity totaled $107.8 million at March 31, 2011, compared to $107.9 million at December 31, 2010. C.R. “Rusty” Cloutier, President and Chief Executive Officer, commenting on loan activity noted, “We are encouraged by what we are hearing from customers regarding increased business activity in our markets and by a significant increase in loans we have approved for funding over the past 60 days.Pending the approval of our Small Business Lending Fund (“SBLF”) application filed at the end of the first quarter, we will have an increased amount of capital to better serve our small business customers’ credit needs as they take advantage of business opportunities.Funds from the SBLF will also be used to refinance our Series A Preferred Stock and potentially provide a significantly lower cost of capital.” -1- Asset Quality Nonaccrual loans totaled $15.6 million as of March 31, 2011, compared to $20.4 million as of March 31, 2010 and $19.6 million as of December 31, 2010.The decrease in nonaccruals year-over-year and in linked-quarter comparison resulted primarily from $2.8 million in charge-offs of specific reserves related to two commercial real estate loans and the sale of a $1.6 million commercial real estate note in the first quarter of 2011.The two commercial real estate loans will be transferred to other real estate owned during the second or third quarter of 2011. Allowance coverage for nonperforming loans was 42.53% at March 31, 2011, compared to 37.93% at March 31, 2010 and 44.81% at December 31, 2010.Annualized net charge-offs were 2.59% of total loans for the first quarter of 2011 compared to 0.85% for the first quarter of 2010 and 0.72% for the fourth quarter of 2010.The ALLL/total loans ratio was 1.18% for the quarter ended March 31, 2011, compared to 1.37% at March 31, 2010 and 1.52% at December 31, 2010.The annualized net charge-offs/total loans ratio of 2.59% and the ALLL/total loans ratio of 1.18% at March 31, 2011 were both impacted by the $2.8 million in specific reserves charged-off during the first quarter of 2011.Excluding charge-offs of specific reserves, net charge-offs for the first quarter of 2011 were $831,000 or 0.58% of total loans at March 31, 2011. Loans past due 90 days or more and still accruing totaled $304,000 at March 31, 2011, a decrease of $204,000 from March 31, 2010 and an increase of $238,000 from December 31, 2010.Total nonperforming assets to total assets were 1.70% at March 31, 2011, compared to 2.25% at March 31, 2010 and 2.09% at December 31, 2010.Loans classified as troubled debt restructurings totaled $1.3 million at March 31, 2011.One $711,000 loan was identified during the first quarter of 2011 as the borrower was granted a concession in payment terms to interest only for one year.The remaining $626,000 in troubled debt restructurings consists of three loans, one of which totals $418,000 and is expected to return to performing status by the end of the second quarter of 2011.Classified loans decreased $2.3 million, or 6.1% during the first quarter of 2011, from $38.0 million at December 31, 2010 to $35.7 million at March 31, 2011. Mr. Cloutier, commenting on MidSouth’s asset quality, remarked, “We continue to be very focused on our action plans to resolve problem assets identified early on in the downturn.During the first quarter, we continued to see a significant improvement in the level of classified and criticized assets.While we took a couple of large charge-offs during the quarter, these were credits where we had previously identified the losses and set up specific reserves.Of our remaining classified credits, there are a substantial number with either pending sales or with improving performance of the borrower.” Earnings First Quarter 2011 vs. First Quarter 2010 Earnings Comparison First quarter 2011 net earnings available to common shareholders totaled $442,000 compared to $1.1 million for the same period of 2010.Net earnings decreased due to a $611,000 decrease in non-interest income and a $450,000 increase in the provision for loan losses.Non-interest income decreased primarily due to a $711,000 decrease in service charges on deposit accounts as a result of fewer insufficient funds transactions processed.The decrease in service charges on -2- deposit accounts was partially offset by a $92,000 increase in ATM/debit card income.Provisions totaling $1.6 million were expensed in the first quarter 2011 primarily due to charge-offs for the first quarter of 2011 net of specific reserves, and an increase in the historical loss rates affecting the general reserve. Net interest income increased $41,000 in prior year quarterly comparison due to a $592,000 decrease in interest expense on interest-bearing liabilities that offset a $551,000 decrease in interest income from earning assets.Non-interest expense decreased $7,000 in quarterly comparison as decreases primarily consisting of $195,000 in occupancy expenses, $87,000 in salary and benefit costs and $79,000 in data processing expenses were offset by increases of $191,000 in expenses on other real estate owned and $132,000 in legal and professional fees. First Quarter 2011 vs. Fourth Quarter 2010 Comparisons In linked-quarter comparison, net earnings available to common shareholders decreased $1.1 million, due to a $730,000 increase in provision for loan losses, a $565,000 reduction in net interest income, and a $426,000 decrease in non-interest income.The $565,000 reduction in net interest income included the affect of a $298,000 recovery of interest income on a $3.9 million commercial loan that was paid off in December 2010.These decreases to pre-tax earnings were partially offset by a $535,000 reduction in income tax expense. Net Interest Income Analysis Fully taxable-equivalent (“FTE”) net interest income totaled $10.3 million for the quarters ended March 31, 2011 and 2010, respectively.The FTE net interest income remained flat in prior year comparison as a $592,000 reduction in interest expense offset a $591,000 decrease in interest income on earning assets for the period.Interest expense decreased due to a 38 basis point reduction in the average rate paid on interest-bearing liabilities, from 1.26% at March 31, 2010 to 0.88% at March 31, 2011.Interest income on loans declined $323,000 due to a $6.5 million decrease in the average volume and a 15 basis point decrease in the average yield on loans in quarterly comparison.Interest income on investments decreased $269,000 due to a 39 basis point decline in the average yield on investments and a $1.7 million decrease in the average volume.Earning asset yields were further impacted by an increase in cash held overnight earning interest at a rate of 25 basis points or less.As a result of these increases in volume and decreases in yield on earning assets and interest bearing liabilities, the FTE net interest margin decreased 23 basis points, from 4.74% for the first quarter of 2010 to 4.51% for the first quarter of 2011. In linked-quarter comparison, FTE net interest income decreased $576,000, primarily due to a lower average yield on loans and a decrease in the average volume of loans.Additionally, included in fourth quarter 2010 FTE net interest income is a $298,000 one-time recovery of interest income on a $3.9 million nonaccrual commercial loan that was paid off in December 2010.The $298,000 recovery contributed 13 basis points to the FTE net interest margin for the fourth quarter of 2010.Net of the recovery, the FTE margin would have decreased 6 basis points in linked-quarter comparison, from 4.57% for the fourth quarter of 2010 to 4.51% for the first quarter of 2011.Inclusive of the $298,000 recovery, the FTE net interest margin decreased 19 basis points, from 4.70% at December 31, 2010 to 4.51% at March 31, 2011. -3- During March and April of 2011, MidSouth reduced excess liquidity through the purchase of approximately $84.8 million of US Agency mortgage-backed securities.The purchases were comprised of approximately $58.7 million in 15 year fixed rate mortgage pass-through securities, and approximately $26.1 million in floating rate collateralized mortgage obligations, which are tied to 1-month LIBOR.MidSouth expects the net annualized incremental increase to earnings in a flat rate environment to be approximately $1.4 million before taxes or an incremental yield improvement of approximately 2.12% on the incremental net purchases. Mergers and Acquisition Activity On April 4, 2011, MidSouth entered into an agreement with Jefferson Bank and First Bank & Trust Company to acquire five Jefferson Bank branches located in the Dallas-Fort Worth, Texas area.As a part of the branch acquisition, we expect to acquire approximately $70 million in loans and to assume over $150 million in deposits.The transaction is subject to regulatory approval, approval of the bankruptcy court in connection with the bankruptcy filing by the holding company for Jefferson Bank, and other customary closing conditions.If approved, the acquisition is expected to be completed by July 30, 2011. Cloutier, commenting on the transaction, noted “We are excited about adding the Dallas region to our footprint.A Dallas native, Lynn Fowler is returning to his hometown and is committed to growing our franchise in that market.As Regional President for the Central Texas market, Lynn brings 32 years of banking experience to our Dallas-Fort Worth customers.In addition to the Jefferson Bank deal, we are diligently pursuing other M&A transactions that will leverage our strong capital base and back office support infrastructure and more importantly will produce significant earnings accretion and new growth opportunities.” About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a bank holding company headquartered in Lafayette, Louisiana with assets of $1.0 billion as of March 31, 2011.Through our wholly owned subsidiary, MidSouth Bank, N.A., we offer a full range of banking services to commercial and retail customers in south Louisiana and southeast Texas.MidSouth Bank has 34 locations in Louisiana and Texas and more than 48 ATMs. Forward-Looking Statements Certain statements contained herein are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, which involve risks and uncertainties.These statements include, among others, statements regarding future results, approval of our SBLF application, improvements in classified and criticized assets, changes in the local and national economy, the work-out of nonaccrual loans, the competition of the Jefferson Bank branch acquisition and other potential acquisitions.Actual results may differ materially from the results anticipated in these forward-looking statements.Factors that might cause such a difference include, among other matters, changes in interest rates and market prices that could affect the net interest margin, asset valuation, and expense levels; changes in local economic and business conditions, including, without limitation, changes related to the oil and gas industries, that could adversely affect customers and their ability to repay borrowings under agreed upon terms, adversely affect the value of the underlying collateral related to their borrowings, and reduce demand for loans; the timing and ability to reach any agreement to restructure nonaccrual loans;increased competition for deposits and loans which could affect compositions, rates and terms; failure to obtain approval of the SBLF application; failure to receive the necessary approvals for or otherwise satisfy the closing conditions for the Jefferson Bank acquisition; the timing and impact of future acquisitions, the success or failure of integrating operations, and the ability to capitalize on growth opportunities upon entering new markets; loss of critical personnel and the challenge of hiring qualified personnel at reasonable compensation levels; legislative and regulatory changes, including changes in banking, securities and tax laws and regulations and their application by our regulators, changes in the scope and cost of FDIC insurance and other coverages, and changes in the U.S. Treasury’s Capital Purchase Program; and other factors discussed under the heading “Risk Factors” in MidSouth’s Annual Report on Form 10-K for the year ended December 31, 2010 filed with the SEC on March 16, 2011 and in its other filings with the SEC.MidSouth does not undertake any obligation to publicly update or revise any of these forward-looking statements, whether to reflect new information, future events or otherwise, except as required by law. -4- MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands except per share data) For the Quarter Ended For the Quarter Ended March 31, % December 31, % EARNINGS DATA Change Change Total interest income $ $ -4.6
